Chief Justice ARCHER
concurs in the views herein expressed.
In order that our opinion may be complete we adopt all fact findings contained in the dissenting opinion of Associate Justice GRAY not inconsistent with fact findings made in this opinion.
It is therefore ordered that the judgment ®f the trial court be reversed and the cause remanded with instructions to render judgment for appellant on the note sued on, less such damages as appellee may show to have been sustained by reason of appellant’s breach of the agreement not to compete.
Reversed and remanded with instructions.
GRAY, J., dissents.